                                         Case 5:17-cv-00220-LHK Document 1232 Filed 01/10/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         FEDERAL TRADE COMMISSION,                          Case No. 17-CV-00220-LHK
                                  11
                                                        Plaintiff,                          ORDER GRANTING APPLE'S
                                  12                                                        ADMINISTRATIVE MOTION TO
Northern District of California




                                                 v.                                         SEAL
 United States District Court




                                  13
                                         QUALCOMM INCORPORATED,                             Re: Dkt. No. 1229
                                  14
                                                        Defendant.
                                  15

                                  16
                                              Applying the compelling reasons standard, the Court rules on Apple’s motion to seal as
                                  17
                                       follows. Apple shall file redacted public versions of the below exhibits consistent with this order
                                  18
                                       by Friday, January 11, 2019, at 12:00 p.m.
                                  19    Document                               Portion of Page                                  Ruling
                                        QX9097        APL-QC-FTC_20218611                                                  GRANTED.
                                  20
                                        CX-0534       CX-0534 pages 004, 005                                               GRANTED.
                                  21    CX0597        CX0597 pages 002, 004, 005, 007, 008                                 GRANTED.
                                        CX0855        CX0855 pages 008, 013, 017, 019, 020, 021, 023, 024, 026, 039        GRANTED.
                                  22    CX0856        CX0856-001                                                           GRANTED.
                                        CX0858        CX0858 pages 001, 002, 003                                           GRANTED.
                                  23
                                        JX0107        JX0107 pages 013, 014, 015                                           GRANTED.
                                  24   IT IS SO ORDERED.
                                  25   Dated: January 10, 2019
                                  26                                                    ______________________________________
                                  27                                                    LUCY H. KOH
                                                                                        United States District Judge
                                  28                                                     1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING APPLE'S ADMINISTRATIVE MOTION TO SEAL
